Citation Nr: 1810477	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 13, 2010, for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel 

INTRODUCTION

The Veteran had active service from October 1987 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A transcript of the Veteran's testimony at a February 2017 travel Board hearing before the undersigned Veterans Law Judge (VLJ) is of record.  At the hearing additional evidence was submitted together with a waiver of initial RO consideration of such evidence.  

Following that hearing the Veteran changed his representation in October 2017.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's informal claim for service connection for tinnitus, consisting of a letter on VA Form 21-4138, Statement in Support of Claim, has been acknowledged as having been received on September 10, 2009.  

2.  The Veteran's formal claim for service connection for bilateral tinnitus, VA Form 21-526, was received on August 13, 2010, within one year of the informal claim.  

3.  Prior to September 10, 2009, there was no communication or correspondence from the Veteran which, even liberally, could be interpreted as a claim for service connection for bilateral tinnitus.  


CONCLUSION OF LAW

The criteria for an effective date no earlier than September 10, 2009 for service connection for bilateral tinnitus are met.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran pre-adjudication, content-complying VCAA notice on the underlying claim of service connection in August 2010.  That letter included information as to how VA assigned disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of an NOD with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.   Dingess at 19 Vet. App. 473.  

Also, in its notification letters enclosing the rating decision granting service connection the RO indicated what the Veteran should do if he disagreed with this decision.  At that point, the only disagreement could be with the level of the evaluation assigned or the effective date, as service connection had been granted.  The subsequent statements of the Veteran and his representative in pleadings on file reflect that they were aware that to establish entitlement to an earlier effective date for service connection, evidence of the filing of an earlier or informal claim for service connection was needed.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Here there is no dispute that all requisite evidence needed for adjudication of this appeal is of record and there is no allegation to the contrary, including no such allegation at the travel Board hearing at which the Veteran testified in support of his claim and submitted additional evidence, together with a waiver of initial RO consideration of such evidence.  

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist. 

Law and Regulations

Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  The exception to this is that for claims for disability compensation based on direct service connection, the effective date to be assigned is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

If an informal claim for service connection is received identifying the disability claimed, and within one year thereafter a formal claim for service connection is received, the effective date shall be no earlier than date of receipt of the informal claim.  38 U.S.C.A. § 5110.  

Background

Of record is VA Form 21-526, Application for Compensation and/or Pension in which the Veteran claimed service connection for, in pertinent part, tinnitus.  That form bears his signature and date of August 6, 2010.  That form was received by VA on August 13, 2010.  An accompanying letter from the Veteran's service representative, dated August 12, 2010, was also received on August 13, 2010, listing the disabilities for which the Veteran sought service connection, including tinnitus.  

A June 14, 2010 VAOPT record shows that the Veteran complained of chronic tinnitus.

On VA audiology examination on January 3, 2011, the Veteran complained of having constant tinnitus since his military service.  An examiner opined that the Veteran's tinnitus was at least as likely as not caused by or a result of inservice noise exposure.  

A March 2011 rating decision granted service connection for bilateral tinnitus and assigned an initial 10 percent disability rating (the maximum schedular rating for tinnitus), all effective August 13, 2010.  

Received on February 29, 2010, was a copy of VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran on September 4, 2009, and bearing a handwritten notation that the original was submitted, along with a Power of Attorney, to the Veteran's service representative on September 4, 2009.  That VA Form 21-4138, Statement in Support of Claim indicates that the Veteran claimed service connection for multiple disabilities, including bilateral tinnitus.  

In VA Form 21-4138, Statement in Support of Claim, in April 2012 the Veteran stated that on September 4, 2009, he had submitted to his service representative a copy of his DD 214, a VA Form 21-22 (Power of Attorney), and a VA Form 21-4138, Statement in Support of Claim, to open a claim for service connection.  Also, on August 6, 2010, he submitted VA Form 21-526 and additional records, prepared by his service representative, by placing them in an envelope and mailing them to VA.  He believed that the correct effective date for service connection for tinnitus was his informal claim of September 4, 2009.  

At the travel Board hearing the Veteran testified that he had filed an informal claim on September 10, 2009.  Page 3 of the transcript.  A copy of a VA RO letter dated September 14th, 2009, from the Department of Veterans Affairs was submitted and it indicated that they did receive the Veteran's informal claim for multiple disabilities, including tinnitus, on September 10th of 2009.  Pages 3 and 4.  
He had completed a VA Form 21-526 within that one-year time period of the submittal of the informal claim.  Page 4.  Thus, it was argued that the correct effective date for service connection for tinnitus was September 10, 2009, under 38 C.F.R. § 3.400.  Pages 4 and 5.  

Submitted at the travel Board hearing was a photocopy of a St. Petersburg, Florida, VA RO letter to the Veteran dated September 14, 2009, which stated that his "informal claim for [among other disabilities] bilateral tinnitus [had been received] on September 10, 2009."  He was informed in that letter that his communication was deemed to be an informal claim and that a formal claim, VA Form 21-526, had to be received within one year of the RO's September 14, 2009 letter "otherwise, benefits, if entitlement is established, may not be paid prior to the date of its receipt."  

Analysis

The Board is aware that the Veteran was told that his Notice of Disagreement (NOD as to the effective date for service connection for bilateral tinnitus had not been timely received, i.e., within one year of the notification of that decision, and that to establish an earlier effective date for service connection it would have to be shown that there was clear and unmistakable error (CUE) in the March 2011 rating decision establishing August 23, 2010 as the effective date.  However, this was subsequently clarified and it was established that his NOD was received within one year of the March 2011 rating decision and, so, the appeal is timely.  

As to the proper effective date for service connection for bilateral tinnitus, the dispositive matter in this case is whether prior to receipt of the formal claim, VA Form 21-526, on August 23, 2010, the Veteran had filed an informal claim for that benefit. 

A review of the Veteran's electronic records contains no such informal claim that was received prior to the August 23, 2010 formal claim nor any acknowledgement by the RO that an informal claim was so received.  

However, at the travel Board hearing the Veteran submitted a photocopy of a September 14, 2009 RO letter acknowledging receipt on September 10, 2009, of an informal claim for service connection for, in part, bilateral tinnitus.  The Board has no reason to doubt the authenticity of this photocopy.  In this regard, the September 14, 2009 letter is consistent with the Veteran's testimony and also with the VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran September 4, 2009, and bearing a handwritten notation that the original was submitted, along with a Power of Attorney, to the Veteran's service representative on September 4, 2009.  

This being the case, the Board concludes that the Veteran's informal claim for service connection for bilateral tinnitus was received on September 10, 2009, as acknowledged by the September 14, 2009, RO letter.  Inasmuch as the formal claim was received on August 23, 2010, within one year of the September 10, 2009 informal claim, the proper effective date for service connection for bilateral tinnitus is September 10, 2009.  


ORDER

An effective date of September 10, 2009, for service connection for bilateral tinnitus is granted, subject to applicable law and regulations governing the award of monetary benefits.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


